                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                   IN THE UNITED STATES DISTRICT COURT                       January 09, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                             HOUSTON DIVISION




UNITED STATES OF AMERICA,                §
                                         §
                  Plaintiff,             §
                                         §
v.                                       §           CRIMINAL NUMBER H-18-519
                                         §
RODOLFO REYNA RODRIGUEZ,                 §
                                         §
                  Defendant.             §




                         MEMORANDUM OPINION AND ORDER



      Defendant,     Rodolfo Reyna Rodriguez,          has filed Defendant's

Motion to Dismiss ("Defendant's Motion")            (Docket Entry No. 15), to

which the United States has            filed    its Response     to Defendant's

Motion to Dismiss Indictment            (Doc 15)    ("Government's Response")

(Docket   Entry    No.    16),   and    defendant    has   filed     a     Reply         to

Government Response to His Motion to Dismiss the Indictment (Docket

Entry No. 17).

      The Government's Response              (Docket Entry No.     16),     which is

supported   by    the     exhibits     attached    thereto,    establishes             the

following facts, which are not contested by the defendant:

            Immigration agents initially encountered Reyna on
      July 16, 1997 and served him with a Notice to Appear,
      at a time and place to be determined.   See Ex. 3. On
      September 3, 1997, the Refugio County, Texas, District
      Court convicted Reyna for possession of 5 to 50 pounds
      of   marijuana   and  sentenced    him to   ten   years
      confinement,   probated   to   seven years    community
            confinement.   See Ex. 4.   Immigration officials then
            issued Reyna another Notice to Appear, at a time and
            date to be set, on September 5, 1997.    He signed the
            notice on the same date. See Ex. 6. Pursuant to that
            Notice,   Reyna appeared and testified before an
            Immigration Judge on September 17, 1997.    See Exs. 6
            and 7.    At the conclusion of Reyna's hearing, the
            Immigration Judge found,      based on the evidence
            presented and Reyna's admission of the factual
            allegations, that he was subject to removal on the
            charges contained in the N[otice]T[o]A[ppear] and
            ordered that he be removed from the United States. See
            Ex. 7. The Immigration Service removed Reyna to Mexico
            on September 18, 1997, see Ex. 8.

                  On October 11, 2001, Reyna was convicted in the
            Southern District of Texas for importing approximately
            47.6 kilograms of marijuana into the United States and
            sentenced to 37 months confinement.       See Ex. 10.
            During   Reyna's   confinement   for  that   sentence,
            Immigration served him with a Notice to Appear on
            September 4, 2002, See Ex. 12, at which time Reyna
            requested a prompt hearing. Id. 1 An Immigration Judge
            conducted Reyna's hearing on September 23, 2002.    At
            the conclusion of the hearing, the Immigration Judge
            found, based on Reyna's admissions, the fact that he
            made no application for relief from removal, and the
            charges contained in the Notice to Appear, that Reyna
            was subject to removal on the charges contained in the
            NTA and ordered that he be removed from the
            United States.   See Ex. 13.   The Immigration Service
            removed him to Mexico on July 30, 2003.   See Ex. 14.

            Defendant was indicted in this action for illegal reentry

after       being    convicted        of   a   felony    in   violation    of   8   U.S.C.

§§   13 2 6 (a)     and   (b) ( 1 )   (Docket    Entry    No.    1) .    In   his   Motion

defendant argues that as a result of the United States Supreme

Court's recent decision in Pereira v. Sessions, 138 S. Ct. 2105,

2110-14        (2018),    the     immigration        judges     lacked   subject    matter


        1
     The NTA required defendant to appear at a date and time "to
be set."

                                               -2-
jurisdiction, rendering the prior removal orders void.                  Defendant

also argues that the underlying removal orders "did not comport

with due process, in violation of 8 U.S.C.            §    1326(d)" (Defendant's

Motion, Docket Entry No. 15, page 1).

       There is no authority by the United States Court of Appeals

that directly addresses the effect of Pereira on indictments under

8   u.s.c.   §    1326.      District     courts     have     reached   differing

conclusions.      Having carefully considered these opinions the court

concludes that the December 14, 2018, Memorandum and Order entered

by Judge Diana Saldana in United States of America v.                   Guillermo

Malagamba-De      Leon,   Criminal   Action    No.        5:18-00691,   correctly

analyzes and resolves these issues raised by Defendant's Motion.

As Judge Saldana explained,

           . even assuming without deciding that Defendant's
       jurisdictional arguments are correct, he is still not
       entitled to the relief he seeks.     A jurisdictionally
       defective removal order may still serve as the basis
       for a Section 1326 prosecution, and a Section 1326
       defendant who seeks to challenge his underlying removal
       order on jurisdictional grounds must still satisfy all
       three requirements of Section 1326(d).

Memorandum and Order in 5:18-00691, Docket Entry No. 27, p. 17.

       8 U.S.C.    §   2326(d) provides:

       (d)   Limitation on collateral         attack        on underlying
             deportation order

             In a criminal proceeding under this section, an
       alien may not challenge the validity of the deportation
       order described in subsection (a) (1) or subsection (b)
       unless the alien demonstrates that-

             (1)  the alien exhausted any administrative
             remedies that may have been available to seek
             relief against the order;

                                        -3-
                   ( 2) the deportation proceedings at which the
                   order was issued improperly deprived the alien of
                   the opportunity for judicial review; and

                   ( 3) the entry of            the order was       fundamentally
                   unfair.

If a defendant fails to satisfy any of these elements, the court

need       not    consider     the    other     elements.     See     United   States     v.

Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003).

           A removal order of an immigration judge may be appealed to

the Board of Immigration Appeals ( "BIA'')                    See 8 C.F.R.      §   1003.3.

Defendant does not argue that he exhausted available administrative

remedies by appealing his 1997 and 2002 removal orders.                        The record

reflects that defendant waived his right to appeal both the 1997

order 2     and       the   2002   order.   3
                                                Defendant    argues    that    he   is   not

required         to     exhaust    his      administrative    remedies     because       the

immigration proceedings were void under Pereira.                         But a court's

exercise         of    apparent      jurisdiction,    even    if    erroneous,      is   not

subject to collateral attack if the party seeking to challenge the

order had         the prior opportunity to             challenge      jurisdiction and

failed to do so. 4           See, e.g., Royal Insurance Company of America v.


      September 17,
       2
                       1997, Order of the  Immigration Judge,
Attachment 5 to Government's Response (Government Exhibit 7) ,
Docket Entry No. 16-5.

      September 23,
       3
                       2002, Order of                       the   Immigration Judge,
Attachment 9 to Government's Response                       (Government Exhibit 13),
Docket Entry No. 16-9.
       4
      Even assuming that the failure to include the dates and times
of the removal proceedings in the NTAs deprived the immigration
judges of subject matter jurisdiction, the immigration judges would
have reasonably believed that jurisdiction existed.
                                                -4-
Quinn-L Capital Corporation, 960 F. 2d 1286, 1293 (5th Cir. 1992);

United States v.       Hansard,     2007 WL 2141950,         *1    (5th Cir.         2007).

Therefore,     even assuming       arguendo     that   the    immigration            judges

lacked      jurisdiction,   defendant         was    required      to        exhaust    his

administrative       remedies     in   order    to   challenge          the    underlying

removal orders.       It is undisputed that he failed to do so.

          Defendant has also failed to show that                  the 1997 or 2002

removal proceeding improperly deprived him of the opportunity for

judicial review.      In the 1997 removal proceeding defendant conceded

that he had no right to be in the United States. 5                       He waived his

right to appeal both the 1997 and 2002 removal orders.                        Defendant's

decisions to waive his right to appeal the removal orders preclude

him   from    satisfying    the    second      requirement        for    a     collateral

challenge under§ 1326(d).

          Nor has   defendant     demonstrated that      entry of             the   removal

orders was prejudicial or otherwise unfair.                   Entry of a removal

order may be fundamentally unfair or prejudicial to the defendant if

there is a "reasonable likelihood that but for the errors complained

of the defendant would not have been" removed.                    See Mendoza-Mata,

322 F.3d at 832 (citation omitted).            Defendant conceded that he was

not lawfully present in the United States in 1997.                  There is nothing

in the record to indicate that if the NTAs had included the dates



      5
     September 5, 1997, NTA, Attachment 4 to Government's Response
(Government Exhibit 6), Docket Entry No. 16-4.

                                        -5-
and times for the removal proceedings,     the proceedings would not

have resulted in defendant's removal.

        Because defendant has failed to establish any of the three

§   1326(d) requirements to challenge collaterally his prior removal

orders,   Defendant's Motion to Dismiss    (Docket Entry No.   15)   is

DENIED.

        This case is set for a jury trial on February 4,    2019, at

1:00 p.m.    By January 29,   2019, counsel will file exhibit lists,

witness lists, and a proposed jury charge.

        SIGNED at Houston, Texas, on this 9th day of January, 2019.




                                        UNITED STATES DISTRICT JUDGE




                                  -6-
